IN THE COURT OF APPEALS OF NORTH CAROLINA

                                          No. COA15-1254

                                       Filed: 16 August 2016

Wake County, No. 15 CVD 2244

TROPIC LEISURE CORP., MAGEN POINT, INC. d/b/a MAGENS POINT RESORT,
Plaintiffs,

                v.

JERRY A. HAILEY, Defendant.


        Appeal by defendant from order entered 10 September 2015 by Judge Debra

Sasser in Wake County District Court. Heard in the Court of Appeals 25 May 2016.


        The Armstrong Law Firm, P.A., by L. Lamar Armstrong, Jr. and Daniel K.
        Keeney, for defendant-appellant.

        Warren, Shackleford & Thomas, P.L.L.C., by R. Keith Shackleford, for
        plaintiffs-appellees.


        DAVIS, Judge.


        Jerry A. Hailey (“Defendant”) appeals from an order denying his motion for

relief from a foreign judgment that Tropic Leisure Corp. and Magens1 Point, Inc.,

d/b/a Magens Point Resort (collectively “Plaintiffs”) sought to enforce in North

Carolina. On appeal, Defendant argues that the foreign judgment should not be

enforced because it was rendered in violation of his due process rights. After careful

review, we affirm.

                                      Factual Background


        1While this entity’s name appears as “Magen Point, Inc.” in the trial court’s order, it is referred
to elsewhere in the record as “Magens Point, Inc.”
                           TROPIC LEISURE CORP. V. HAILEY

                                  Opinion of the Court



      On 2 April 2014, Plaintiffs, who are corporations organized under the laws of

the United States Virgin Islands (the “Virgin Islands”), obtained a default judgment

(the “Judgment”) in the small claims division of the Virgin Islands Superior Court

against Defendant, who is a resident of North Carolina, in the amount of $5,764.00

plus interest and costs. Defendant did not appeal the default judgment. On 17

February 2015, Plaintiffs filed a Notice of Filing Foreign Judgment in Wake County

District Court along with a copy of the Judgment and a supporting affidavit.

      Defendant filed a motion for relief from foreign judgment on 6 April 2015 in

which he argued that the Judgment was not entitled to full faith and credit in North

Carolina because it was obtained in violation of his constitutional rights and was

against North Carolina public policy. Plaintiffs subsequently filed a motion to enforce

the foreign judgment.

      The parties’ motions were heard before the Honorable Debra Sasser on 30 July

2015. On 10 September 2015, the trial court entered an order denying Defendant’s

motion for relief and concluding that Plaintiffs were entitled to enforcement of the

Judgment under the Full Faith and Credit Clause of the United States Constitution,

U.S. Const. art. IV, § 1, and North Carolina’s Uniform Enforcement of Foreign

Judgments Act (“UEFJA”), N.C. Gen. Stat. §§ 1C-1701 et seq. Defendant filed a

timely notice of appeal.

                                      Analysis



                                         -2-
                                TROPIC LEISURE CORP. V. HAILEY

                                         Opinion of the Court



        On appeal, Defendant argues that the trial court erred in extending full faith

and credit to the Judgment. This issue involves a question of law, which we review

de novo. See DOCRX, Inc. v. EMI Servs. of N.C., LLC, 367 N.C. 371, 375, 758 S.E.2d
390, 393 (applying de novo review to whether Full Faith and Credit Clause required

North Carolina to enforce foreign judgment), cert. denied, __ U.S. __, 135 S. Ct. 678,

190 L. Ed. 2d 390 (2014).

        The Full Faith and Credit Clause “requires that the judgment of the court of

one state must be given the same effect in a sister state that it has in the state where

it was rendered.”2 State of New York v. Paugh, 135 N.C. App. 434, 439, 521 S.E.2d
475, 478 (1999) (citation omitted). “[B]ecause a foreign state’s judgment is entitled

to only the same validity and effect in a sister state as it had in the rendering state,

the foreign judgment must satisfy the requisites of a valid judgment under the laws

of the rendering state before it will be afforded full faith and credit.” Bell Atl. Tricon

Leasing Corp. v. Johnnie’s Garbage Serv., Inc., 113 N.C. App. 476, 478-79, 439 S.E.2d
221, 223, disc review denied, 336 N.C. 314, 445 S.E.2d 392 (1994).

        The UEFJA “governs the enforcement of foreign judgments that are entitled to

full faith and credit in North Carolina.” Lumbermans Fin., LLC v. Poccia, 228 N.C.
2 The Full Faith and Credit Clause applies to the Virgin Islands because it is a territory of the
United States. See 48 U.S.C. § 1541 (designating the Virgin Islands as a territory); 28 U.S.C. § 1738
(applying Full Faith and Credit Clause to judgments filed “in every court within the United States
and its Territories and Possessions”); see also Bergen v. Bergen, 439 F.2d 1008, 1013 (3rd Cir. 1971)
(holding that the Full Faith and Credit Clause “is applicable to judgments of the Territory of the Virgin
Islands”).

                                                  -3-
                           TROPIC LEISURE CORP. V. HAILEY

                                   Opinion of the Court



App. 67, 70, 743 S.E.2d 677, 679 (2013) (citation and quotation marks omitted). In

order to domesticate a foreign judgment under the UEFJA, a party must file a

properly authenticated foreign judgment with the office of the clerk of superior court

in any North Carolina county along with an affidavit attesting to the fact that the

foreign judgment is both final and unsatisfied in whole or in part and setting forth

the amount remaining to be paid on the judgment. See N.C. Gen. Stat. § 1C-1703(a)

(2015).

      The introduction into evidence of these materials “establishes a presumption

that the judgment is entitled to full faith and credit.” Meyer v. Race City Classics,

LLC, 235 N.C. App. 111, 114, 761 S.E.2d 196, 200, disc. review denied, 367 N.C. 796,

766 S.E.2d 624 (2014).     The party seeking to defeat enforcement of the foreign

judgment must “present evidence to rebut the presumption that the judgment is

enforceable . . . .” Rossi v. Spoloric, __ N.C. App. __, __, 781 S.E.2d 648, 654 (2016).

A properly filed foreign judgment “has the same effect and is subject to the same

defenses as a judgment of this State and shall be enforced or satisfied in like

manner[.]” N.C. Gen. Stat. § 1C-1703(c). Thus, a judgment debtor may file a motion

for relief from the foreign judgment on any “ground for which relief from a judgment

of this State would be allowed.” N.C. Gen. Stat. § 1C-1705(a) (2015).

      Our Supreme Court has held that “the defenses preserved under North

Carolina’s UEFJA are limited by the Full Faith and Credit Clause to those defenses



                                          -4-
                            TROPIC LEISURE CORP. V. HAILEY

                                    Opinion of the Court



which are directed to the validity and enforcement of a foreign judgment.” DOCRX,
367 N.C. at 382, 758 S.E.2d at 397. In DOCRX, the Court provided the following

examples of potential defenses to enforcement of a foreign judgment:

              that the judgment creditor committed extrinsic fraud, that
              the rendering state lacked personal or subject matter
              jurisdiction, that the judgment has been paid, that the
              parties have entered into an accord and satisfaction, that
              the judgment debtor’s property is exempt from execution,
              that the judgment is subject to continued modification, or
              that the judgment debtor’s due process rights have been
              violated.

Id. In the present case, Defendant argues that he was denied due process during the

Virgin Islands proceeding because the rules governing small claims cases in that

jurisdiction do not (1) permit parties to be represented by counsel; or (2) allow for trial

by jury.

       Some understanding of the structure of the Virgin Islands court system is

necessary to our analysis. Congress has created the District Court of the Virgin

Islands, which possesses jurisdiction equivalent to that of a United States district

court. See 48 U.S.C. § 1611; Edwards v. HOVENSA, LLC, 497 F.3d 355, 358 (3rd Cir.

2007). In addition, the legislature of the Virgin Islands has established (1) the Virgin

Islands Supreme Court, a court of last resort; and (2) the Superior Court of the Virgin

Islands, a trial court of local jurisdiction. V.I. Code Ann. tit. 4, § 2.

       The Virgin Islands Superior Court contains a small claims division “in which

the procedure shall be as informal and summary as is consistent with justice.” V.I.


                                            -5-
                              TROPIC LEISURE CORP. V. HAILEY

                                       Opinion of the Court



Code Ann. tit. 4, § 111. The small claims division has jurisdiction over all civil actions

where the amount in controversy does not exceed $10,000.00. V.I. Code Ann. tit. 4, §

112(a). Neither party in a proceeding before the small claims court may appear

through an attorney. V.I. Code Ann. tit. 4, § 112(d). Parties must appear in person,

although a party who is not a natural person may send a personal representative. Id.

In addition, small claims cases are heard before a magistrate without a jury. See V.I.

Super. Ct. R. 64.

       A party may appeal a judgment of the small claims division to the Appellate

Division of the Superior Court. See H & H Avionics, Inc. v. V.I. Port Auth., 52 V.I.
458, 462-63 (2009); V.I. Super. Ct. R. 322.1(a). No additional evidence may be taken

in the Appellate Division. V.I. Super. Ct. R. 322.3(a). If a party does not agree with

the decision of the Appellate Division, it may then appeal to the Virgin Islands

Supreme Court. See V.I. Code Ann. tit. 4, § 32; H & H Avionics, 52 V.I. at 462-63.

Parties are permitted to be represented by counsel on appeal to the Virgin Islands

Supreme Court.3 See V.I. Sup. Ct. R. 4(d).

       In the present case, Defendant’s failure to appear in the Virgin Islands small

claims court to contest Plaintiffs’ lawsuit against him resulted in a default judgment.

Defendant did not appeal that judgment.



       3  It is unclear whether parties may appear through counsel in the Appellate Division of the
Superior Court. See Wild Orchid Floral & Event Design v. Banco Popular de Puerto Rico, 62 V.I. 240,
249 (V.I. Super. Ct. 2015).

                                               -6-
                                TROPIC LEISURE CORP. V. HAILEY

                                         Opinion of the Court



       Defendant does not dispute the fact that Plaintiffs complied with the UEFJA

by filing a properly authenticated copy of the Judgment and an accompanying

affidavit in a North Carolina court.               Accordingly, Plaintiffs are entitled to a

“presumption that the judgment is entitled to full faith and credit.” Meyer, 235 N.C.

App. at 114, 761 S.E.2d at 200.

       We also note that Defendant does not argue that the Virgin Islands small

claims court lacked subject matter jurisdiction or personal jurisdiction in the

underlying action. Rather, Defendant’s sole argument in this Court is that the

Judgment is not entitled to full faith and credit because he was deprived of his right

to due process by the rules of the rendering jurisdiction’s small claims court, which

did not allow the parties to appear through counsel or provide for trial by jury.4

       However, Defendant failed to raise these due process concerns in the Virgin

Islands proceedings, and he has not demonstrated that he was in any way prevented

from doing so. In fact, caselaw from the Virgin Islands establishes that courts in that

jurisdiction are authorized to adjudicate due process challenges concerning matters

arising in small claims court. See, e.g., Gore v. Tilden, 50 V.I. 233, 239-40 (2008) (due

process challenge to adequacy of notice in connection with small claims court default



       4  The Fourteenth Amendment to the United States Constitution provides, in pertinent part,
that no state may “deprive any person of life, liberty, or property, without due process of law[.]” U.S.
Const. amend. XIV, §1. Congress has applied this rule to the Virgin Islands by statute. See 48 U.S.C.
§ 1561 (“No law shall be enacted in the Virgin Islands which shall deprive any person of life, liberty,
or property without due process of law . . . .”).


                                                 -7-
                           TROPIC LEISURE CORP. V. HAILEY

                                   Opinion of the Court



judgment); Moore v. Walters, No. SX-09-SM-203, 2013 V.I. LEXIS 73, at *7, 2013 WL
9570350, at *3 (V.I. Super. Ct. Sept. 25, 2013) (due process challenge to small claims

court evidentiary matter), aff’d, 61 V.I. 502 (2014).

      We hold that the UEFJA does not permit Defendant to mount a collateral

attack on a foreign judgment based on an argument that he could have raised in the

rendering jurisdiction but instead chose to forego until Plaintiffs sought enforcement

of the judgment in North Carolina. Allowing Defendant to raise in the present action

an issue “that could have and should have been litigated in the rendering court is

inconsistent with decisions of the United States Supreme Court holding that

judgments that are valid and final in the rendering state are entitled to enforcement

in the forum state under the Full Faith and Credit Clause.” DOCRX, 367 N.C. at

382, 758 S.E.2d at 397.

      This principle has been recognized by numerous courts. See, e.g., Wilson v.

Wilson, 667 F.2d 497, 498 (5th Cir.) (Full Faith and Credit Clause and doctrine of res

judicata required enforcement of out-of-state judgment because party seeking to

defeat enforcement “could have appealed or raised the points he now makes” yet

failed to do so in the rendering jurisdiction), cert denied, 458 U.S. 1107, 73 L. Ed. 2d
1368 (1982); Dawson v. Duncan, 144 Ill. App. 3d 532, 537, 494 N.E.2d 900, 903 (1986)

(under Uniform Enforcement of Foreign Judgments Act, a “judgment debtor may

defend against a foreign judgment sought to be enforced in this State, but not on



                                          -8-
                            TROPIC LEISURE CORP. V. HAILEY

                                    Opinion of the Court



grounds which could have been presented to the foreign court in which the judgment

was rendered”); Osteoimplant Tech., Inc. v. Rathe Prods., Inc., 107 Md. App. 114, 118,

666 A.2d 1310, 1311-12 (1995) (“To permit appellant to reopen litigation in Maryland

and address issues that were or could have been addressed in the previous forum

would effectively subject appellee to trying its case over again.”); Duncan v. Seay, 553
P.2d 492, 494 (Okla. 1976) (because litigant seeking to defeat enforcement of out-of-

state custody judgment “could have litigated [service and personal jurisdiction]

questions there, but he did not choose to do so . . . [h]e should not be rewarded for

fleeing the jurisdiction instead of remaining and contesting the issues in a manner

provided by law”).

         Here, Defendant did not appear in the Virgin Islands small claims court at all

— either to defend Plaintiffs’ claims against him on the merits or to assert a due

process challenge to the rules prohibiting him from being represented by counsel or

having a trial by jury. Nor did he raise his due process argument in appeals to the

Appellate Division of the Superior Court or to the Virgin Islands Supreme Court.

Accordingly, he is foreclosed from raising such an argument for the first time here as

a defense under the UEFJA.

                                      Conclusion

         For the reasons stated above, we affirm the trial court’s 10 September 2015

order.



                                           -9-
                TROPIC LEISURE CORP. V. HAILEY

                       Opinion of the Court



AFFIRMED.

Judges ELMORE and DIETZ concur.




                              - 10 -